Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Status of the Claims
The amendment dated 08/12/2022 is acknowledged.  Claims 19-25 and newly added claims 26-27 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 19-25 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ming et al. “Ming” (CN105734171, 07-2016) in view of Vermeulen et al. “Vermeulen” (BMC Research Notes, 2009,2:1-9) and Korenkova et al. “Korenkova” (BMC Molecular Biology, 2015, 16:1-10).  Applicant’s invention is methods for detection of Zika viral infections, thus, the Examiner has based the 103(a) rejection on prior art comprising said detection of Zika virus.
The claims are directed to a method for detecting a virus, the method comprising: providing a kit comprising: a sample process control reagent, a virus positive control reagent, a nucleic acid primer probe mixture, a virus amplification forward primer, and a virus amplification reverse primer; using said kit with a blood sample obtained from a fingerstick to provide a processed sample; and using a nucleic acid amplification process on the processed sample to determine a presence of the virus in the processed sample; wherein the nucleic acid primer probe mixture comprise a virus probe and a sample process control probe; wherein the sample process control reagent comprises a sample process control forward primer, a sample process control reverse primer, and a sample process control probe.
	Regarding claims 19-20, 23-25 and 27, Ming discloses a detection kit for identifying the presence of ZIKA virus comprising a nucleic acid primer comprising a nucleic acid sequence in a PCR assay and a buffer (see Abstract) (instant claims 19, 20). Ming teaches a “a kit for detecting Zika virus, in particular to a simultaneous detection of Zika virus RNA by real-time fluorescent polymerase chain reaction technology (instant claims 23 and 24). This kit mainly includes RT- PCR reaction solution, primer probe mixture, RT PCR reaction enzyme system, DEPC H2O, and a package that separates and centrally packs these reagent bottles or tubes.  Because the kit is detected by Taqman probe, the one-step real-time fluorescent PCR reaction mode can accurately and quickly detect Zika virus RNA, which can be widely used in clinical early diagnosis, epidemic prevention and scientific research and scientific research of Zika virus disease” (see Abstract) (instant claims 25 and 27).  With respect to the kit comprising a reverse-transcriptase for RT-PCR pre-amplification, Vermeulen and Korenkova disclose RNA pre-amplification enables large-scale RT-qPCR gene-expression analysis from insufficient material provides a constant yield of pre-amplified c DNA independent of the amount of input RNA; preservation of differential gene-expression after pre-amplification without introduction of substantial bias that offers great advantage to generate sufficient material for diagnostic and prognostic work-up and enables large-scale qPCR gene-expression studies using limited amounts of sample material (see Abstract of Vermeulen).  Korenkova discloses their high-throughput qPCR is achieved utilizing blood samples from donors (see Abstract) of Korenkova.  With respect to the instant claim and the blood sample from a fingerstick, it is not inventive and considered routine and obvious to one of ordinary skill in the art to obtain a blood sample from any known technique that is conventional in the field.  Vermeulen discloses various pre-amplification methods have been proposed including as well PCR-based as linear isothermal pre-amplification strategies, whereby each method has proven to be effective in generating microgram quantities of cDNA from minute amounts of input RNA (see page 2 first column first Para. of Vermeulen).  Additionally, Korenkova discloses that high-throughput qPCR gene expression requires highly concentrated cDNA which is accomplished by pre-amplification (see Abstract and page 8 first column of Korenkova).  Accordingly, it would be obvious to one of ordinary skill in the art to generate a kit for identifying the presence of ZIKA virus as disclosed by Ming, whereby a reverse-transcriptase for RT-PCR pre-amplification is incorporated in the kit as disclosed by Vermeulen and Korenkova for detecting a Zika virus nucleic acid in an isothermal assay.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that reverse-transcriptase for RT-PCR pre-amplification is well-known in the art for detecting viral nucleic acids and for the advantage of enabling large-scale RT-qPCR gene-expression analysis from insufficient material that provides a constant yield of pre-amplified cDNA independent of the amount of input RNA; preservation of differential gene-expression after pre-amplification without introduction of substantial bias that offers great advantage to generate sufficient material for diagnostic and prognostic work-up and enables large-scale qPCR gene-expression studies using limited amounts of sample material (see Abstract of Vermeulen).
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person' s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…
…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added. 

One of ordinary skill in the art having the Ming et al. teachings before him/her would have been motivated to incorporate the positive, process controls, primers and probes for identifying the presence of ZIKA virus and because Ming et al. provide said ordinary artisan with the knowledge needed for such an incorporation. Therefore, said ordinary artisan, seeking out suitable means for identifying ZIKA virus in a sample having said PCR components would have had a reasonable expectation of success in utilizing the proper controls, primers and probes as taught by MING et al.  Artisans in the field were aware of genetic delivery means such as conventional templates, controls, primers and probes and were aware of how to utilize conventional PCR techniques in order to identify a ZIKA virus in a sample. 
 In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 21 and 22, Ming discloses using a TRIS buffer (see page 4 of pdf).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ming et al. “Ming” (CN105734171, 07-2016) in view of Vermeulen et al. “Vermeulen” (BMC Research Notes, 2009,2:1-9), Korenkova et al. “Korenkova” (BMC Molecular Biology, 2015, 16:1-10) and further in view of Dreier et al. “Dreier” (Use of Bacteriophage MS2 as an Internal control in viral reverse transcription-PCR assays, Journal of clinical microbiology, 2005, 43(9):4551-4557).  The teachings of Ming, Vermeulen and Korenkova are outlined above and incorporated herein.
Regarding claim 26, Ming does not explicitly teach the use of an MS2 bacteriophage as a process control comprising MS2 primers and probe.
Dreier, however, discloses the use of MS2 bacteriophages as an internal control in viral RT PCR assays (see Abstract).  With respect to the kit comprising a ZIKA virus positive control, a sample process control, MS2 primers, ZIKA probe, MS2 probe, the MS2 bacteriophage is known in the art as an internal positive control for sample preparation, thus, it is not inventive and considered routine and obvious to one of ordinary skill in the art to generate a kit comprising a PCR assay whereby the assay comprises a positive control, a sample process control, MS2 primers, a ZIKA and MS2 probe.  The control components of a PCR assay are conventional and routine parts of a PCR assay to one of ordinary skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate MS2 primers and probes in the kit as taught by Ming.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to accurately identify the presence of ZIKA virus by having proper internal controls in the assay.
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person' s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…
…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added. 

One of ordinary skill in the art having the Ming et al. teachings before him/her would have been motivated to incorporate the positive, process controls, primers and probes for identifying the presence of ZIKA virus and because Ming et al. provide said ordinary artisan with the knowledge needed for such an incorporation. Therefore, said ordinary artisan, seeking out suitable means for identifying ZIKA virus in a sample having said PCR components would have had a reasonable expectation of success in utilizing the proper controls, primers and probes as taught by MING et al.  Artisans in the field were aware of genetic delivery means such as conventional templates, controls, primers and probes and were aware of how to utilize conventional PCR techniques in order to identify a ZIKA virus in a sample. 

 In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F (8:00-4:00).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648